Citation Nr: 1750946	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-34 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active duty service February 1989 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2015, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU), due to his service-connected PTSD.  However, in a January 2015 rating decision, the RO granted the Veteran's claim for TDIU effective December 22, 2012, the day following his last day of substantially gainful employment.  As such is considered a full grant of the benefits sought, the claim is not on appeal. 

In May 2017, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge at the RO.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017). 

As an initial matter, the Board finds that the Veteran's increased rating claim must be remanded in order to afford him a contemporaneous VA examination in order to assess the current nature and severity of his service-connected disability. 

In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his PTSD in November 2012.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, during his May 2017 hearing, the Veteran testified that he no longer leaves his house, and does not participate in any of his children's activities.  Furthermore he reported that he experienced hallucinations and homicidal ideations.  The Veteran's spouse also testified that the Veteran experienced extreme paranoia as well as engaged in obsessive rituals in that he installed 10 security cameras around the house and "always thinks somebody is gonna do something to us."  She testified that his depression, memory loss, and combative nature have worsened.  Furthermore she stated that the Veteran refused to shower and that she had to yell at him every night, suggesting a possible inability to maintain adequate personal hygiene.  The Board notes that the Veteran did not report personal hygiene issues, hallucinations, homicidal ideology or obsessional rituals during his November 2012 examination. 

In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, during the May 2017 hearing, the Veteran indicated that he had applied for Social Security disability benefits.  However, no records pertinent to the Veteran's claim for benefits from the Social Security Administration (SSA) have been obtained.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, due to the length of time which will elapse on remand, updated treatment records that are not already associated with the record should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim from SSA and associate such with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in November 2012, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include the testimony offered at the May 2017 Board hearing.

All opinions expressed should be accompanied by supporting rationale.

4.  Readjuducate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




